                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             ATHENS DIVISION

UNITED STATES OF AMERICA                  :
                                          :
       v.                                 :
                                          :       No. 3:19‐CR‐35‐12(CAR)
DARIEN WOODRUM,                           :
                                          :
       Defendant.                         :
                                          :

             ORDER ON CONSENT MOTION TO CONTINUE TRIAL

       Before the Court is Defendant Darien Woodrum’s Consent Motion to Continue

[Doc. 177] the pretrial hearing in this case presently scheduled for January 7, 2020, and

the trial, which is set to begin on January 27, 2020, in Athens, Georgia. On August 14,

2019, the Grand Jury returned a multi‐defendant indictment charging Defendant with

conspiracy to possess with intent to distribute methamphetamine and possession with

intent to distribute methamphetamine. On September 20, 2019, Defendant was appointed

counsel, pled not guilty at his arraignment, and was released on an unsecured bond

pending resolution of this case. This is Defendant’s first request for a continuance.

       In the motion, defense counsel states discovery is voluminous, and he needs

additional time to review discovery and engage in settlement discussions, if appropriate.

Having considered the matter, the Court finds it serves the ends of justice to grant

Defendant and his counsel adequate time to address these matters. The ends of justice

served by granting a continuance outweigh the interests of Defendant and the public in
                                              1
a speedy trial. Failure to grant a continuance would deny counsel reasonable time for

effective preparation and could result in a miscarriage of justice. Thus, Defendant’s

Unopposed Motion for Continuance [Doc. 177] is GRANTED, and IT IS HEREBY

ORDERED that this case be continued until April 6, 2020, the next term of Court for the

Athens Division. The delay occasioned by this continuance shall be deemed excludable

pursuant to the provisions of the Speedy Trial Act, 18 U.S.C. § 3161.

      SO ORDERED, this 23rd day of December, 2019.

                                         S/ C. Ashley Royal          ___
                                         C. ASHLEY ROYAL, SENIOR JUDGE
                                         UNITED STATES DISTRICT COURT




                                            2
